.u


Case: 12-7103   Document: 23      Page: 1   Filed: 01/23/2013




          NOTE: This order is nonprecedential.


   Wntteb ~tate5 qcourt of ~peaI5
       for tbe jfeberaI qctrcutt

                   LARRY D. ERVIN,
                   Claimant-Appellant,
                            v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.


                       2012-7103


   Appeal from the United States Court of Appeals for
Veterans Claims in 08-3287, Judge Robert N. Davis.


                     ON MOTION


                       ORDER
    Larry D. Ervin moves to voluntarily withdraw his ap-
peal.
    Upon consideration thereof,
    IT Is ORDERED THAT:
   (1) The motion to withdraw the appeal is granted.
The appeal is dismissed.
Case: 12-7103    Document: 23     Page: 2     Filed: 01/23/2013




LARRY ERVIN V. SHINSEKI                                    2


    (2) Each side shall bear its own costs.
                                    FOR THE COURT


                                     /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk
    s21
Issued as a Mandate: __J_AN_2_3 _
                              _ 20_1_3_ _